COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Houston Progressive Radiology Associates, PLLC, Rodolfo L. Garcia
                          and Brandon C. Stroh v. Stephen B. Lee, M.D., P.A., a Texas
                          Professional Association, Dean Paul Chauvin, Jr., M.D., P.A., a Texas
                          Professional Association, and Michael Nguyen, M.D.

Appellate case number:    01-14-00467-CV

Trial court case number: 2014-12279

Trial court:              80th District Court of Harris County

        Appellants have filed an interlocutory appeal of the trial court’s order denying their plea
in abatement and motion to dismiss the underlying lawsuit in favor of arbitration. They have
also filed a parallel mandamus proceeding, In re Houston Progressive Radiology Associates,
PLLC, Rodolfo L. Garcia, and Brandon C. Stroh, 01-14-00463-CV. Appellants filed an
Emergency Motion to Stay All Trial Court Proceedings Pending Appellate Review of Order
Denying Arbitration in both this appeal and the mandamus proceeding. We granted the motion
in the mandamus pursuant to Texas Rule of Appellate Procedure 52.10.
        Appellees have now filed a response to the motion in both this appeal and the mandamus.
After reviewing the motion to stay and the response, we GRANT the motion to stay filed in this
appeal; all proceedings in the trial court, including discovery, are STAYED pending further
order of this Court. See TEX. R. APP. P. 29.3.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: July 22, 2014